Memorandum. The issue of whether or not a good faith offer of immunity would permit the prosecutor to call a previously convicted codefendant, knowing she would invoke her privilege against self incrimination, has not been preserved for our review,. No, objection was taken by the defendant to either the calling of the witness or her subsequent invocation of the privilege (see, e.g., People v Reynolds, 25 NY2d 489; see, also, Cohen and Karger, Powers of the New York State Court of Appeals, § 155). Appellant also contends that it was reversible error to conduct a second identification hearing after the initial hearing had concluded with the witness identifying a person other than defendant. Although this procedure was somewhat unusual both hearings were conducted in the presence of the court and enough was shown as to the witness’ fear of reprisals to justify the second identification hearing.
The remaining contentions are without merit. The order of the Appellate Division affirming the judgment of conviction for manslaughter should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.